Citation Nr: 0207785	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-15 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for social phobia, 
obsessive compulsive disorder (OCD), panic disorder with 
agoraphobia and depressive disorder.

5.  Entitlement to a compensable rating for hearing loss of 
the right ear.

6.  Entitlement to a compensable initial rating for bronchial 
asthma.

(The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for tinnitus will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  That decision, in pertinent part, 
found that new and material evidence had not been submitted 
to reopen claims for service connection for hearing loss in 
the left ear and tinnitus, denied service connection for 
headaches, sinusitis and a social phobia, OCD, panic disorder 
with agoraphobia and depressive disorder, denied an increased 
rating for hearing loss in the right ear, and granted service 
connection for bronchial asthma, assigning a noncompensable 
initial rating.

The Board is undertaking additional development on the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus pursuant 
to authority granted by 67 Fed. Reg. 3099, 3104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3099, 
3105 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran failed to appear for VA examinations 
scheduled for February 1998, October 1998, June 1999, August 
1999 and September 1999, and did not submit additional 
evidence after being informed of the information that would 
assist her in substantiating her claims.

2.  The Board's February 1992 decision, which denied service 
connection for hearing loss in the left ear, was not appealed 
following the Board's issuance of notice of the denial to the 
veteran.

3.The veteran has not submitted any evidence relating to 
hearing loss in the left ear since the Board's February 1992 
decision, and she failed to report for examinations scheduled 
in association with her efforts to reopen her claim.

4. There is no competent medical evidence showing that the 
veteran's current headache disability had its origins in 
service, and she failed to report for examinations scheduled 
in association with developing her claim.

5.  There is no competent medical evidence linking the 
veteran's current diagnosis of sinusitis to service, and she 
failed to report for examinations scheduled in association 
with developing her claim.

6.  There is no competent medical evidence linking the 
veteran's social phobia, OCD, panic disorder with agoraphobia 
or a depressive disorder to service, and she failed to report 
for examinations scheduled in association with developing her 
claim.

7.  The veteran failed to report for VA audio examinations 
scheduled to evaluate the current level of disability in her 
right ear, and did not show "good cause" for her failure to 
report.

8.  The evidence does not reasonably show that the veteran 
has a forced expiratory volume in one second (FEV-1) of 71 to 
80 percent of predicted value, or a ratio of FEV-1 to forced 
vital capacity (FVC) of 71 to 80 percent, or intermittent 
inhalational or oral bronchodilator therapy.


CONCLUSIONS OF LAW

1.  The unappealed Board decision of February 1992, which 
denied service connection for hearing loss in the left ear, 
is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 3.655 (2001).

2.  The additional evidence presented since February 1992 is 
not new and material, and the claim for service connection 
for hearing loss in the left ear has not been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156, 3.655 (2001).

3.  A headache disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.655 (2001).

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.655 
(2001).

5.  A social phobia, obsessive compulsive disorder, panic 
disorder with agoraphobia and depressive disorder was not 
incurred in or aggravated by service. 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.655 (2001).

6.  The claim for a compensable evaluation for hearing loss 
in the right ear is denied due to failure to report, without 
good cause, for a VA compensation examination.  38 C.F.R. § 
3.655(b) (2001).

7.  The criteria for an initial compensable evaluation for 
bronchial asthma are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate her claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed her of 
the information and evidence needed to substantiate her 
claims and complied with the VA's notification requirements.  
A letter sent to the veteran in February 2002 specifically 
informed her of the types of information she needed to 
provide to the RO and the evidence that the RO would assist 
her in obtaining.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, private treatment records from J. Stroup, 
M.D. dated 1992 to 1995, private treatment records from 
Sutter County Health Department dated 1996 to 1998, and 
private treatment records from Sutter/Yuba Mental Health 
dated 1994 to 1998.

The Board notes that the RO scheduled the veteran for 
multiple VA examinations between February 1998 and September 
1999.  The veteran failed to report for any of the scheduled 
examinations.  In addition, the RO notified the veteran in 
multiple letters as to the type of evidence that would be 
helpful to her claims and that they would assist her in 
obtaining such evidence.  She did not supply the RO with the 
information required to obtain that evidence or other 
evidence to support her claim.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the claims need not be referred to the veteran or her 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Whether New and Material Evidence Has
Been Presented to Reopen a Claim for
Hearing Loss in the Left Ear

Factual Background

Service medical records indicate that just prior to entering 
service, a July 1977 private audiology report noted that 
puretone thresholds in the veteran's left ear were as 
follows:

 

Hearing in the left ear was noted to be within normal limits.

At the veteran's entrance examination, conducted in September 
1977, puretone thresholds in her left ear were as follows:

 

At a May 1981 periodic examination, puretone thresholds in 
her left ear were as follows:

 

An undated hearing evaluation noted that puretone thresholds 
in her left ear were as follows:

 

Hearing in the left ear was noted to be within normal limits.

At her September 1983 separation examination, puretone 
thresholds in her left ear were as follows:

 

The veteran filed a claim for service connection for 
bilateral hearing loss in August 1989.  A VA audiology 
examination was conducted in November 1989.  puretone 
thresholds in her left ear were as follows:

 

In a May 1990 rating decision, the RO granted service 
connection for hearing loss in the right ear, assigning a 
noncompensable evaluation and denied service connection for 
hearing loss in the left ear stating that hearing loss was 
not shown at either the separation examination or the 
November 1989 VA examination.

The veteran filed a notice of disagreement and subsequently 
perfected her appeal.

A May 1991 statement from the veteran's sister indicated that 
the veteran had not experienced hearing problems prior to 
service.  Her sister stated that since the veteran returned 
from service she had difficulty hearing and constantly needed 
others to repeat themselves.  The veteran's sister stated her 
belief that her sister's hearing loss was incurred in service 
and should be service-connected.

In a February 1992 decision the Board denied service 
connection for hearing loss in the left ear.  The Board found 
that the veteran's hearing loss at the November 1989 VA 
examination did not rise to the level of a hearing disability 
for which service connection could be granted under 38 C.F.R. 
§ 3.385.  The veteran was notified of the Board's decision 
and of her appeal rights.

The veteran filed to reopen her claim for service connection 
for hearing loss in the left ear in November 1997.  VA 
audiology examinations were scheduled in February 1998, 
October 1998, June 1999, August 1999 and September 1999.  The 
veteran failed to report for the examinations.  No other 
evidence regarding hearing loss in the left ear has been 
submitted since February 1992.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Impaired hearing will be considered a disability for which 
service connection may be granted if the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 26 decibels or greater; or the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

Pursuant to 38 U.S.C.A. §§ 7104(b) a final decision by the 
Board may not thereafter be reopened and allowed.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall open the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision becomes final under section 7104(b), absent 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7104(b); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in February 
1992.  In Evans, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Of record at the time of the initial denial were the 
veteran's service medical records, the November 1989 VA 
examination report and a May 1991 statement from her sister.  
Since the Board notified the veteran of its denial she has 
not submitted any evidence regarding her claim.  Although VA 
examinations were scheduled for the veteran on six separate 
occasions she did not report for any of them.  Consequently, 
as no new and material evidence has been submitted since 
February 1992, the Board's decision, which denied service 
connection for hearing loss in the left ear, remains final.  
The veteran is also noted to have failed to report for 
examinations scheduled in association with her claim to 
reopen, which culminates in a denial of a claim to reopen.  
38 C.F.R. § 3.655(b).

III.  Service Connection for Headaches

Factual Background

Service records do not indicate that the veteran was seen for 
complaints of headaches while in service.  The veteran denied 
frequent or severe headaches in her September 1983 separation 
examination.

October and November 1992 private treatment notes from J. 
Stroup, M.D. note complaints of constant headaches.  However, 
there is no statement in the treatment notes relating the 
veteran's headaches to service.

In her VA Form 9 (Appeal to the Board of Veterans' Appeals), 
the veteran states that she was experiencing headaches when 
she was separated from service, but the examiner advised her 
they were probably tension headaches and would go away after 
service.  The veteran contends that she chose not to report 
her headaches because she did not want to be retained in 
service longer while they ran tests.

VA examinations were scheduled for October 1998, June 1999 
and August 1999.  The veteran failed to report for any of the 
scheduled examinations.

Criteria

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for headaches.  The reasons follow.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

In this instance, although medical evidence indicates that 
the veteran currently suffers from headaches, there is no 
medical evidence of headaches occurring while the veteran was 
in service.  The Board notes the veteran's contention that 
she experienced headaches throughout service, but chose not 
to report them at the time of her 1983 separation examination 
based on the examiner's recommendation.  The fact remains, 
however, that complaints of headaches are not documented 
until several years after service, with no basis provided for 
relating her claimed disorder to service.  While the veteran 
is competent to testify as to any symptoms she experienced in 
service, she is a layperson without medical training or 
experience and is not competent to offer medical diagnoses or 
opinions on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The veteran's treatment records are silent regarding the 
cause of her headaches and contain no statements relating 
them to service.  The Board notes that three separate VA 
examinations were scheduled to evaluate the veteran's 
headache disability and determine if it could be related to 
service.  According to the Court, the duty to assist the 
veteran is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  When an accurate and 
comprehensive VA examination is found to be necessary in 
order to fully evaluate a claim, the veteran is required to 
cooperate with that examination.  See Beausoleil v. Brown, 8 
Vet. App. 459 (1996); Hayes v. Brown, 5 Vet. App. 60 (1993); 
see also Wood, supra.

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2001).  Relevant regulatory authority provides that 
when entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  The 
evidence of record does not indicate that there is a 
reasonable basis for relating the veteran's currently claimed 
headache disability to service.  Accordingly, the claim for 
service connection for headaches is denied.  As the 
preponderance of the evidence is against the veteran's claim, 
there is no reasonable doubt to be resolved.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); see also Gilbert, 1 Vet. 
App. at 55.

IV.  Service Connection for Sinusitis

Factual Background

Service medical records indicate that the veteran did not 
report any complaints related to sinusitis at her entrance 
examination in September 1977.  Service medical records note 
that the veteran was treated on several occasions for an 
upper respiratory infection, sore throat, cough, and 
wheezing.  It was noted that she was allergic to cats.  A 
September 1982 treatment note indicated that a skin test to 
determine whether the veteran was allergic to cat dander was 
positive.  The service medical records do not reflect 
treatment specifically for sinusitis while in service.  The 
veteran's September 1983 separation examination does not 
report treatment for complaints or findings related to 
sinusitis.

An October 1992 private treatment note from J. Stroup, M.D., 
indicated that the veteran complained of a cough, congestion 
and watery eyes.  She was diagnosed with sinusitis and 
allergic rhinitis.  A November 1992 treatment note from Dr. 
Stroup noted diagnoses of allergic rhinitis and bronchitis.  
Treatment notes from February 1994 through January 1995 
indicate that the veteran continued to seek treatment from 
Dr. Stroup for sinusitis.  There are no statements in the 
private treatment notes from Dr. Stroup relating the 
veteran's current diagnosis of sinusitis to service.

Private treatment notes from Sutter County Health Department 
from 1996 to 1998 indicate that the veteran was complaining 
of a sore throat, cough and greenish mucous in May 1996.  She 
was diagnosed with sinusitis.  The records are silent as to 
whether the veteran's diagnosis of sinusitis could be related 
to service.

In her VA Form 9, the veteran contends that her symptoms in 
service, diagnosed as a cat allergy, were actually symptoms 
of sinusitis which were misdiagnosed.

VA examinations to evaluate the veterans sinus condition, 
with instructions to evaluate whether it was at least as 
likely as not that the veteran's sinusitis was related to 
service, were scheduled in October 1998, June 1999, and 
August 1999.  The veteran failed to report for the scheduled 
examinations.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for sinusitis.  The reasons follow.

The Board notes, initially, the veteran's contention that her 
symptoms of sinusitis in service were misdiagnosed.  However, 
as mentioned above, the veteran is a layperson, and 
therefore, not competent to offer medical diagnoses or 
opinions on etiology.  Espiritu, 2 Vet. App. at 494.

The veteran has a current diagnosis of sinusitis.  The 
veteran's service medical records do note symptoms that could 
be characterized as similar to those she complained of in 
October 1992, when, the record indicates, she was first 
diagnosed with sinusitis.  However, there is no medical 
opinion of record relating the veteran's current diagnosis of 
sinusitis to any symptoms she experienced in service.  The 
Board notes that the veteran failed to report for three 
scheduled VA examinations.  Again, the duty to assist the 
veteran is not a one-way street.  See Wood v. Derwinski, 
supra.  When entitlement to a benefit stemming from an 
original claim cannot be established without a current VA 
examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  
Given that the evidence of record still does not support a 
nexus between the veteran's current diagnosis of sinusitis 
and service, the claim for service connection for sinusitis 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim, there is no reasonable doubt to 
be resolved.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 
Vet. App. at 55.

V.  Service Connection for a Social Phobia,
OCD, Panic Disorder with Agoraphobia,
and a Depressive Disorder

Factual Background

Service medical records indicate that the veteran did not 
seek treatment for any complaints related to any psychiatric 
disorder while in service.  The veteran's September 1983 
separation examination does not contain any complaints or 
findings related to any psychiatric disorder.

Private treatment notes from Sutter/Yuba Mental Health 
indicate the veteran sought treatment there between October 
1994 and January 1998.  An October 1994 treatment note 
indicated that the veteran was diagnosed with a social 
phobia.  An October 1996 treatment note indicated she was 
diagnosed with social phobia, OCD, panic disorder with 
agoraphobia and a depressive disorder.  The treatment notes 
indicate that she continued to seek treatment for these 
diagnosed disorders through 1998.  None of the treatment 
notes from Sutter/Yuba Mental Health contain statements 
relating the veteran's current psychiatric disorders to 
service.

The veteran was scheduled for VA examinations in October 
1998, June 1999 and August 1999.  The veteran failed to 
report for any of the examinations.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for social phobia, OCD, panic disorder 
with agoraphobia or a depressive disorder.  The reasons 
follow.

The veteran has a current diagnosis of social phobia, OCD, 
panic disorder with agoraphobia and a depressive disorder.  
The veteran's private treatment records, however, do not 
relate the veteran's current diagnoses to service.  The 
veteran's own opinions on such matters would not, as she is a 
layperson, afford a viable basis for relating her claimed 
disorders to service.  See Espiritu, 2 Vet. App. at 494.  The 
veteran's service medical records do not contain any 
information relating to complaints of or treatment for any 
mental health problems.  The Board notes that the veteran 
failed to report for three scheduled VA examinations.  When 
entitlement to a benefit cannot be established without a 
current VA examination, and a veteran fails to appear for the 
examination without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (b).  
Given that the evidence of record does not support a nexus 
between the veteran's current psychiatric diagnoses and 
service, the claim for service connection for social phobia, 
OCD, panic disorder with agoraphobia and a depressive 
disorder must be denied.  As the preponderance of the 
evidence is against the veteran's claim, there is no 
reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 55.

VI.  Increased Rating for Hearing Loss
in the Right Ear

Factual Background

Service medical records indicate that the veteran reported 
trauma to her right ear before entering service.  Periodic 
audiology examinations conducted while in service noted a 
decrease in hearing acuity in the right ear.  In a May 1990 
rating decision, the RO granted service connection for 
hearing loss in the right ear and assigned an initial 
noncompensable rating.  The veteran appealed the rating.  A 
February 1992 Board decision denied entitlement to a 
compensable initial rating for hearing loss in the right ear.

The veteran filed a claim for an increased rating for hearing 
loss in the right ear in November 1997.  VA audiology 
examinations were scheduled in February 1998, October 1998, 
June 1999, August 1999 and September 1999.  The veteran 
failed to report for the examinations.  Notes in the file 
indicate that the veteran missed the February 1998 
examination due to an illness in the family and the August 
1999 examination because of "travel difficulty."

Criteria

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999). The RO has not considered the veteran's 
claim under the revised regulations. Therefore, the Board has 
considered whether the veteran has been given adequate notice 
to respond, and, if not, whether she has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  In light of the 
fact that the outcome would unquestionably be the same 
whether the claims are considered under either the old or the 
new regulations, the Board concludes that the veteran has not 
been prejudiced by the Board's action in rendering a decision 
on the claim without first remanding the case to the RO or 
affording the veteran an opportunity to respond to the 
revised criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. See 38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (2001).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001).

As previously noted, when an examination is scheduled in 
association with a claim for increase and a claimant, without 
good cause, fails to report for such examination, the claim 
shall be denied.  38 C.F.R. § 3.655(a) and (b).

Analysis

Under VA regulations, it is incumbent upon the veteran to 
report for any scheduled to a VA examination if she is 
applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992). 
Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record. 38 C.F.R. 
§ 3.655(b). However, when an examination is scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  Id. (Emphasis added.)

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for her failure to report for at 
least three of the five scheduled VA examinations.  See 38 
C.F.R. § 3.655(b).  As stated above, when a veteran is 
seeking benefits for an increased evaluation for a service-
connected disability and fails to appear for the examination, 
without good cause, the claim will be denied.  Id.  If the 
veteran chooses to not show for an examination, while at the 
same time pursuing a claim for VA benefits, that is her 
choice, and she must bear any adverse consequences of such 
action.

It is clear is that VA has taken concerted efforts to assist 
the veteran in the development and adjudication of her claim.  
The SOC informed the veteran of the regulations regarding the 
consequences for failing to appear for a VA examination.  An 
audiology examination was scheduled on five occasions.  The 
veteran offered a reason for her failure to report to the 
examinations on only two occasions.  The SSOC again informed 
the veteran of the consequences of her failure to report for 
an examination.  An April 2002 letter offered the veteran 
another opportunity to request an examination to support her 
claim.  She did not respond to that letter.

Accordingly, as the veteran's claim is for an increased 
evaluation for hearing loss in the right ear, and she has 
failed to establish "good cause" in her failure to report to 
at least three scheduled VA examinations, it is denied 
pursuant to 38 C.F.R. § 3.655(b).

VII.  Increased Rating for Bronchial Asthma

Factual Background

Service medical records indicate that the veteran was treated 
for asthma several times during service.  A pulmonary 
function test (PFT) conducted in 1983 was within normal 
limits.  Treatment for asthma secondary to a bronchial 
infection since 1982 was noted on the veteran's September 
1983 separation examination.

Private treatment notes from J. Stroup, M.D., indicated the 
following PFT results:

DATE
FEV-1
FEV-1/FVC
October 1992
104.3%
102.3%
November 1992
104.3%
101.7%
August 1993
105%
107%
February 1994
106.1%
106.8%
April 1994
88.78%
93.99%
September 1994
89%
102%
November 1994
105.95%
102.87%
January 1995
96.7%
97.5%

The November 1992, February 1994, April 1994, November 1994, 
and January 1995 tests were specifically noted to be within 
normal limits.

In a February 1998 decision, the RO granted service 
connection for bronchial asthma and assigned a noncompensable 
initial disability rating.  The veteran subsequently 
perfected her appeal with regard to her initial disability 
rating.  In her VA Form 9, the veteran contended that she 
constantly uses her inhaler as a result of her asthma.

VA examinations were scheduled for October 1998, June 1999, 
and August 1999.  The veteran failed to report for any of the 
examinations.  She later indicated she missed the August 1999 
examination because of "travel difficulty."

Criteria

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Under Diagnostic Code 6602 bronchial asthma is rated 
according to the degree of impairment on PFTs.  A 10 percent 
rating is warranted where pulmonary function testing revealed 
that FEV-1 is 71 to 80 percent of predicted; FEV-1/FVC is 71 
to 80 percent of predicted; or where the disorder requires 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted where pulmonary function testing 
revealed that FEV-1 is 56 to 70 percent of predicted; FEV- 
1/FVC is 56 to 70 percent of predicted, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted where pulmonary function testing revealed that FEV-
1 is 40 to 55 percent of predicted; FEV-1/FVC is 40 to 55 
percent of predicted, or; at least monthly visits to a 
physician for required care or exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.   A 100 percent rating 
is warranted where pulmonary function testing revealed that 
FEV-1 is less than 40 percent of predicted, or; FEV-1/FVC is 
less than 40 percent of predicted, or; more than one attack 
per week with episodes of respiratory failure, or; requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

Analysis

Initially, the Board notes that the veteran failed to appear 
for VA examinations that the RO had scheduled to determine 
the current level of the veteran's service-connected asthma.  
Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  Here, the veteran's claim for entitlement to a 
compensable initial evaluation for bronchial asthma was based 
upon her original claim for service connection for asthma.  
Stated differently, the veteran appealed the initial grant of 
the disability rating assigned for asthma and thus, it is a 
continuation of the original claim.  Thus, the Board bases 
its decision on the evidence of record.  See id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable initial evaluation for bronchial 
asthma.

PFTs conducted between October 1992 and January 1995 indicate 
that the veteran's FEV-1 has never been lower than 88.78 
percent and her FEV-1/FVC has never been lower than 93.99 
percent.  Accordingly, the evidence from the PFTs of record 
does not indicate that the veteran has met the criteria for a 
compensable evaluation for bronchial asthma at any time 
during the appeal period in question.

The Board is aware that the veteran has alleged that she 
constantly needs to use an inhaler, which would seem to 
suggest that the veteran's service-connected bronchial asthma 
is worse than the noncompensable evaluation contemplates.  
However, the Board finds no objective medical evidence in the 
record that supports the veteran's assertions as to the 
severity of her disorder.  Again, no medical professional has 
stated that the veteran's service- connected asthma is severe 
based upon clinical findings obtained during PFTs or 
examinations.  In fact, comments on several of the private 
treatment notes indicate that her tests were within normal 
limits.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  Taking the contentions into account and the 
medical findings, a compensable initial evaluation for 
bronchial asthma is not warranted, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  In addition, 
the evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a staged 
rating due to significant change in the level of disability.

V.  Extraschedular Consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The record does not reflect a disability that is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of her disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with her 
employment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. at 227 (1995), and Floyd v. 
Brown, 9 Vet. App. at 94-96 (1996).

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hearing loss in the left 
ear.  The appeal is denied.

Service connection for headaches is denied.

Service connection for sinusitis is denied.

Service connection for social phobia, obsessive compulsive 
disorder, panic disorder with agoraphobia and a depressive 
disorder is denied.

Entitlement to a compensable rating for hearing loss in the 
right ear is denied.

Entitlement to a compensable initial rating for bronchial 
asthma is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

